MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                      FILED
      this Memorandum Decision shall not be                                  Nov 09 2018, 9:04 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                                CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
      the defense of res judicata, collateral                                      and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Donald E.C. Leicht                                      Curtis T. Hill, Jr.
      Kokomo, Indiana                                         Attorney General of Indiana
                                                              Caroline G. Templeton
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Richard Ford,                                           November 9, 2018
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              18A-CR-881
              v.                                              Appeal from the Howard Superior
                                                              Court
      State of Indiana,                                       The Honorable William C.
      Appellee-Plaintiff.                                     Menges, Jr., Judge
                                                              Trial Court Cause No.
                                                              34D01-1707-F5-848



      Mathias, Judge.

[1]   Richard Ford (“Ford”) appeals his sentence of thirty months in the Department

      of Correction (“DOC”) from the Howard Superior Court. He presents one issue


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-881 | November 9, 2018                 Page 1 of 6
      for review, which we restate as whether the sentence is inappropriate in light of

      the nature of the offense and character of the offender.


[2]   We affirm.


                                 Facts and Procedural History
[3]   The Kokomo Police Department conducted two controlled buys of heroin from

      Ford, using a confidential informant. On the dates of both of the controlled

      buys, on March 7, 2017, and on April 6, 2017, Ford had in his possession

      heroin, knowing that it was a narcotic drug for which he did not have a

      prescription. On July 20, 2017, the State charged Ford with two counts of

      dealing in a narcotic drug as a Level 5 felony. On February 9, 2018, Ford

      pleaded guilty to the lesser-included offenses of possession of a narcotic, a Level

      6 felony.


[4]   The trial court combined the sentencing hearing in the instant matter with the

      sentencing hearing in Cause No. 34D01-1705-F6-555, which we also affirmed

      in Ford v. State, Case No. 18A-CR-880 (Ind. Ct. App. Oct. 26, 2018). In the

      instant matter, the trial court sentenced Ford to thirty months in the DOC to be

      served consecutive to the sentence entered in Cause No. 34D01-1705-F6-555.

      Ford challenges this sentence as inappropriate in light of the nature of the

      offense and the character of the offender.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-881 | November 9, 2018   Page 2 of 6
                                     Discussion and Decision
[5]   Indiana Appellate Rule 7(B) provides that the court on appeal “may revise a

      sentence authorized by statute if, after due consideration of the trial court’s

      decision, the Court finds that the sentence is inappropriate in light of the nature

      of the offense and the character of the offender.”


[6]   Still, we must and should exercise deference to a trial court’s sentencing

      decision because Rule 7(B) requires us to give “due consideration” to that

      decision and because we understand and recognize the unique perspective a

      trial court brings to its sentencing decisions. Trainor v. State, 950 N.E.2d 352,

      355 (Ind. Ct. App. 2011) (quoting Stewart v. State, 866 N.E.2d 858, 866 (Ind. Ct.

      App. 2007)), trans. denied. Although we have the power to review and revise

      sentences, the principal role of appellate review should be to attempt to “leaven

      the outliers” and identify some guiding principles for trial courts and those

      charged with improvement of the sentencing statutes, but not to achieve what

      we perceive to be a “correct” result in each case. Fernbach v. State, 954 N.E.2d

      1080, 1089 (Ind. Ct. App. 2011) (quoting Cardwell v. State, 895 N.E.2d 1219,

      1225 (Ind. 2008)), trans. denied.


[7]   The appropriate question is not whether another sentence is more appropriate;

      rather, the question is whether the sentence imposed is inappropriate. Fonner v.

      State, 876 N.E.2d 340, 344 (Ind. Ct. App. 2007). Whether a sentence is

      appropriate “turns on our sense of the culpability of the defendant, the severity

      of the crime, the damage done to others, and myriad other factors that come to


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-881 | November 9, 2018   Page 3 of 6
       light in a given case.” Cardwell, 895 N.E.2d at 1224. When considering the

       character of the offender, an individual’s criminal history is relevant to the trial

       court’s determination. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App.

       2007). Even a minor criminal record reflects poorly on the character of a

       defendant. Reis v. State, 88 N.E.3d 1099, 1105 (Ind. Ct. App. 2017). It is the

       defendant’s burden on appeal to persuade us that the sentence imposed by the

       trial court is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[8]    Ford faced a period of imprisonment between six months and two and one-half

       years, with an advisory sentence of one year and a maximum fine of $10,000

       for each of the two Level 6 felonies he pleaded guilty to. Ind. Code § 35-50-2-

       7(b).


[9]    The nature of the crimes supports the appropriateness of the sentence. Ford, on

       two separate occasions, possessed heroin and sold this heroin to another

       individual. He was acting as a middleman in drug transactions to support his

       heroin habit.


[10]   While the crimes at issue are not particularly heinous, Ford’s character also

       supports the appropriateness of the sentence. Ford’s criminal history is

       extensive. His history contains juvenile adjudications, seventeen misdemeanor

       convictions, and eight felony convictions. Prior to the instant matter, he had

       been placed on community supervision nineteen times. The State had filed

       seven violations of community supervision, which resulted in his probation

       being revoked three times. Additionally, he has fathered eight children for


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-881 | November 9, 2018   Page 4 of 6
       whom he does not regularly pay support. He admitted at sentencing that he is a

       drug addict and had lived a criminal lifestyle for approximately twenty-seven

       years. However, the record contains no evidence that he has previously sought

       treatment for his addiction or otherwise made any attempt to remedy his

       criminal lifestyle. His numerous probation violations demonstrate that prior

       lenient treatment was unsuccessful in reformation. Based on the nature of the

       crimes and the character of the offender, we are unable to conclude that Ford’s

       sentence is inappropriate.


[11]   Ford also requests that we change the location of his sentence to be served at a

       residential treatment facility with his prison time suspended. The location

       where a sentence is to be served is an appropriate focus for application of a

       reviewing court’s review and revise authority. King v. State, 894 N.E.2d 265, 267

       (citing Biddinger v. State, 868 N.E.2d 407, 414 (Ind. 2007)). As the question

       under Appellate Rule 7(B) analysis is “not whether another sentence is more

       appropriate” but rather “whether the sentence imposed is inappropriate,” it is

       “quite difficult” for a defendant to prevail on a claim that his placement is

       inappropriate. Id. at 267–68 (emphasis in original). “As a practical matter, trial

       courts know the feasibility of alternative placements in particular counties or

       communities.” Id. at 268. A defendant challenging the placement of a sentence

       must convince us that the given placement is itself inappropriate. Id.


[12]   At the sentencing hearing, Ford requested placement in a community setting, or

       in the alternative, to be placed in the Therapeutic Community Program at the

       DOC. The trial court considered Ford’s request and sentenced him to the DOC

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-881 | November 9, 2018   Page 5 of 6
       with a recommendation that he be placed in a clinically appropriate substance

       abuse treatment program. The trial court also stated that it would consider a

       sentence modification upon successful completion of a clinically appropriate

       substance abuse treatment program at the DOC. It is disingenuous for Ford to

       make a request for a placement, even in the alternative, have it granted by the

       trial court, and then argue on appeal that the location for the sentence is

       inappropriate. We cannot conclude that the location of the sentence in the

       instant matter is inappropriate.


                                                 Conclusion
[13]   For all of these reasons, we conclude that Ford’s thirty-month sentence is not

       inappropriate in light of the nature of the offense and the character of the

       offender.


[14]   Affirmed.


       Bailey, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-881 | November 9, 2018   Page 6 of 6